Exhibit NEWS Contact: George Pipas 313-323-9216 gpipas@ford.com IMMEDIATE RELEASE NEW PRODUCTS DRIVE FORD’S OCTOBER SALES, SHARE GAINS · Ford, Lincoln and Mercury October U.S. sales totaled 132,483, up 3 percent versus a year ago and 21 percent higher than September · October marks the third time in the last four months Ford sales have increased · October retail share was up for the 12th time in 13 months · All-new Taurus accelerates in October; Ford dealers report Taurus retail sales nearly tripled year-ago levels · Ford, Lincoln and Mercury cars and crossovers post sales increases; overall car sales were up 11 percent versus a year ago, and crossovers were up 23 percent · Ford’s new F-150 continues to achieve share gains, followed being named the coveted “Truck of Texas” by the Texas Auto Writer’s Association DEARBORN, Mich., Nov. 3, 2009 – Ford, Lincoln and Mercury October U.S. sales totaled 132,483, up 3 percent versus a year ago and 21 percent higher than September.This marks the third time in the last four months Ford sales have increased. “Consumer demand for our new high-quality, fuel-efficient products is driving Ford’s market share gains,” said Ken Czubay, Ford vice president, U.S. Marketing Sales and Service.“Ford vehicles are among the ‘freshest’ available by any automaker – with more than 80 percent of our sales in October coming from our new 2010 models.” Go to http://media.ford.com for news releases and high-resolution photographs. Ford estimates its total market share in October was more than 15 percent – higher than a year ago and higher than its share in the first nine months of 2009.Ford’s October retail share was up for the 12th time in 13 months. “The Ford plan is working, led by the strength of our product lineup and customer demand for our new cars, utilities and trucks,” said Czubay.“Consumers increasingly are noticing that the Ford difference is our great products, our strong business and our leadership in quality, fuel efficiency, safety, smart technologies and value.” October Sales
